             Case 2:21-cr-00046-BHS Document 12 Filed 03/19/21 Page 1 of 3




01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. CR21-046 RAJ
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )             DETENTION ORDER
11   DAVID NATHANIEL HOFFMAN,             )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
     Offense charged:       Assault Resulting in Serious Bodily Injury
15
     Date of Detention Hearing:    March 19, 2021
16
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
17
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
18
     that no condition or combination of conditions which defendant can meet will reasonably assure
19
     the appearance of defendant as required and the safety of other persons and the community.
20
            FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
21
            1.      Defendant has been indicted on the above-referenced charge, alleged to have
22



     DETENTION ORDER
     PAGE -1
             Case 2:21-cr-00046-BHS Document 12 Filed 03/19/21 Page 2 of 3




01 been committed on or about April 28, 2020 when he was in the custody of the Federal Detention

02 Center. Also pending is Case No. CR19-5457 BHS, for which defendant has been detained.

03 Therefore, the issue of detention is essentially moot, as defendant is already in federal custody.

04 Defendant’s criminal history includes failures to appear with warrant activity., including

05 warrants for escape and failing to report. Defendant does not contest detention.

06          2.      Defendant poses a risk of nonappearance based on unknown substance use

07 history, history of failing to appear, lack of a stable and verifiable residence, lack of verifiable

08 employment, pending charges, and an outstanding warrant. Defendant poses a risk of danger

09 based on the nature and circumstances of the offense, criminal activity while on supervision

10 and while in custody, unknown substance abuse history, current supervision with the state

11 Department of Corrections, and prior criminal history.

12          3.      There does not appear to be any condition or combination of conditions that will

13 reasonably assure the defendant’s appearance at future Court hearings while addressing the

14 danger to other persons or the community.

15      It is therefore ORDERED:

16      1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

17          General for confinement in a correction facility;

18      2. Defendant shall be afforded reasonable opportunity for private consultation with

19          counsel;

20      3. On order of the United States or on request of an attorney for the Government, the person

21          in charge of the corrections facility in which defendant is confined shall deliver the

22          defendant to a United States Marshal for the purpose of an appearance in connection



     DETENTION ORDER
     PAGE -2
           Case 2:21-cr-00046-BHS Document 12 Filed 03/19/21 Page 3 of 3




01        with a court proceeding; and

02     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

03        for the defendant, to the United States Marshal, and to the United State Probation

04        Services Officer.

05        DATED this 19th day of March, 2021.

06

07                                                     A
                                                       Mary Alice Theiler
08                                                     United States Magistrate Judge

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
